           Case 1:19-cr-00116-KMW Document 212 Filed 08/04/20 Page 1 of 5


                                                                          USDCSDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORI(
----------------------------------------------------------------------X   DOC#:---------
                                                                          DATE FILED:  �/ltlJ.Dw
UNITED STATES OF AMERICA,

                 -v-                                                       l 9-CR-116 (KMW)

ANTONIO BURGOS,                                                                ORDER

                                   Defendant.

----------------------------------------------------------------------X
KIMBA WOOD, United States District Judge:

        The defendant's sentencing will occur as a video/teleconference using the CourtCall

platform on August 7, 2020, at 11:00 a.m. Defense counsel will be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the sentencing proceeding

begins (i.e., beginning at 10:45 a.m.); defense counsel should make sure to answer the telephone

number that is published on the docket.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may pa1iicipate. Co-counsel, members of the press, family and the public may access

the audio feed of the conference by calling 855-268-7844 and using access code 67812309# and

PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further info1mation on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;
Case 1:19-cr-00116-KMW Document 212 Filed 08/04/20 Page 2 of 5
Case 1:19-cr-00116-KMW Document 212 Filed 08/04/20 Page 3 of 5
Case 1:19-cr-00116-KMW Document 212 Filed 08/04/20 Page 4 of 5
Case 1:19-cr-00116-KMW Document 212 Filed 08/04/20 Page 5 of 5
